DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
1)	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to an enteric feeding tube housing device.
Group II, claims 8-13, drawn to an enteric feeding tube housing device.
Group III, claims 14-21, drawn to a surgical kit.
Group IV, claims 22-25, drawn to a method of securing a feeding tube.


Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of a disc comprising a first hole for accommodating a feeding tube and a plurality of fastener receiving holes disposed about the first hole, these technical features are not special technical features as they do not make a contribution over the prior art in view of EP0807450 to Redmond.  Redmond teaches a disc (Fig. 1; 10) comprising a first hole (Fig. 1; 11) for accommodating a feeding tube (Fig. 2; 15) and a plurality of fastener receiving holes (Fig. 1; 16) disposed about the first hole.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical features of a disc comprising a first hole for accommodating a feeding tube and a plurality of fastener receiving holes disposed about the first hole, these technical features are not special technical features as they do not make a contribution over the prior art in view of EP0807450 to Redmond.  Redmond teaches a disc (Fig. 1; 10) comprising a first hole (Fig. 1; 11) for accommodating a feeding tube (Fig. 2; 15) and a plurality of fastener receiving holes (Fig. 1; 16) disposed about the first hole.
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical features of a disc comprising a first hole for accommodating a feeding tube and a plurality of fastener receiving holes disposed about the first hole, these technical features are not special technical features as they 
Groups II and III lack unity of invention because even though the inventions of these groups require the technical features of a disc comprising a first hole for accommodating a feeding tube, a plurality of fastener receiving holes disposed about the first hole, and a corresponding plurality of fasteners, these technical features are not special technical features as they do not make a contribution over the prior art in view of EP0807450 to Redmond.  Redmond teaches a disc (Fig. 1; 10) comprising a first hole (Fig. 1; 11) for accommodating a feeding tube (Fig. 2; 15), a plurality of fastener receiving holes (Fig. 1; 16) disposed about the first hole, and a corresponding plurality of fasteners (Fig. 2; 21).
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical features of a disc comprising a first hole for accommodating a feeding tube, a plurality of fastener receiving holes disposed about the first hole, and a corresponding plurality of fasteners, these technical features are not special technical features as they do not make a contribution over the prior art in view of EP0807450 to Redmond.  Redmond teaches a disc (Fig. 1; 10) comprising a first hole (Fig. 1; 11) for accommodating a feeding tube (Fig. 2; 15), a plurality of fastener receiving holes (Fig. 1; 16) disposed about the first hole, and a corresponding plurality of fasteners (Fig. 2; 21).

2)	A telephone call was not made to request an oral election to the above restriction requirement, due to the lack of Power of Attorney filed within the application.
3)	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

4)	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
5)	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783